Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 10-12 have been cancelled; Claims 1-9 and 13 remain for examination, wherein claims 1 and 9 are independent claims. 

Information Disclosure Statement
IDS filed on 2/28/2022 has been crossed out since it duplicates all of the same document listed in IDS filed on 8/9/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 4-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouyang et al (CN 102851577 A, with on-line translation, thereafter CN’577).
Regarding claims 1 and 9, PG’577 teaches a high-grade non-oriented electrical steel sheet and manufacturing process (Abstract, par.[0008], Examples, and claims of CN’557), which reads on the non-oriented electrical steel sheet or strip and manufacturing process as recited in the instant claims. The comparison of the composition ranges between the alloy composition disclosed by the Example 5 in table 1 of CN’557 and those of the instant claims 1 and 9, and the manufacturing parameters in table 2 of CN’577 and claimed process steps in the instant claim 9 are listed in the following table. Since PG’577 teaches the same alloy composition manufactured by the same process steps for the same non-oriented electrical steel sheet application as claimed in the instant claims, claims 1 and 9 are anticipated by CN’577. The claimed ratio of P1.0/50 under different conditions is considered as a material property fully depends on the alloy composition and manufacturing process. Since PG’577 teaches the same alloy composition manufactured by the same process steps for the same non-oriented electrical steel sheet application as claimed in the instant claims, the claimed ratio 1.0/50 under different treating conditions would be inherently exist in the Fe-Si sheet of CN’755. MPEP 2112 III&IV. Actually, CN’755 provides P1.5/50 value of 2.55 (w/kg) for Example 5 and comparison example #1 of 3.2 (w/kg) in table 3 of CN’557, which meets the claimed ratio of the magnetic loss as claimed in the instant claim 1.

Element
From instant Claims 1 and 9 (in wt %)
From Example 5 of CN’577 (in wt%)
Within range
(in wt%)
C
Up to 0.0040
Less than 0.003 (cl.1)
0.003 or less
Mn
0.0700-0.3000
0.20
0.20
Si
>2.700-3.250
2.95
2.95
Al
0.5500-0.8500
0.85
0.85
P
Up to 0.0400
Trace amount
0-trace amount
S
Up to 0.0035
0.0012
0.0012
N
Up to 0.0070
0.0010
0.0010
Ti
Up to 0.0070
Trace amount
0-trace amount
Fe
Balance with impurities
Balance with impurities
Balance with impurities
Ratio of Magnetic loss P1.0/50 with different treatment
At least 1.10
P1.5/50: 2.55 (w/kg) compared to 3.2 (w/kg) (comparison example
1.25

From the instant claim 9
From Example 5 of CN’577 (table 2

Hot-rolling
Included 
Hot-Rolling with reduction 71%
Reads on
Cold rolling 
Included
Cold-rolling with reduction 8%
Reads on
Heat treatment
Included
Annealing after cold rolling with d.p not more than -25oC
Reads on
Referring heating T (oC)
600-1000
800-930oC (comparison examples in table 2 of CN’577)
Reads on



Regarding claims 4-6, the claimed ratios of magnetic loss under different conditions (cl.4-5) and the ratio of polarization under different conditions (cl.6) are considered as a material properties fully depends on the alloy composition and manufacturing process. Since PG’577 teaches the same alloy composition manufactured by the same process steps for the same non-oriented electrical steel sheet application as claimed in the instant claims, the claimed ratios under different treating conditions would be inherently exist in the Fe-Si sheet of CN’755. MPEP 2112 III&IV. Actually, CN’755 provides P1.5/50 value of 2.55 (w/kg) for Example 5 and comparison example #1 of 3.2 (w/kg) in table 3 of CN’557, which reads on the claimed ratio of the magnetic loss as claimed in the instant claim 4. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 2-3, 7-8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN’755 in view of  Leunis et al (US-PG-pub 2017/0314087 A1, thereafter PG’087).
Regarding claim 2, CN’755 does not specify the thickness of the steel sheet as recited in the instant claim. PG’087 teaches a non-grain-oriented Fe--Si steel sheet and manufacturing process (Abstract, Examples, and claims of PG’087). All of the alloy composition disclosed by PG’087 (Abstract, examples, and claims of PG’087 overlap the claimed alloy composition ranges. MPEP 2144 05 I. PG’087 provides example with cold rolled steel sheet with thickness of 0.35 mm (Example 3-#Heat 6 of PG’087), which is within the claimed thickness range of the rolled -steel sheet as recited in the instant claim. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the thickness of the steel sheet as demonstrated by PG’087 for the magnetic sheet of CN’755 since both of PG’087 and CN’755 teach the same steel sheet for non-grain-oriented Fe--Si steel sheet as claimed in the invention throughout whole disclosing range. 
Regarding claims 3 and 13, CN’755 does not specify the grain size of the steel sheet as recited in the instant claims. PG’087 teaches containing ferrite with grain size between 30 m m (cl.31 and par.[0069] of PG’087), which overlaps the claimed grain size range of 50-130 m (cl.3) or 70-100 m (cl.12). MPEP 2144 05 I. Overlapping in grainsize creates a prima facie case of obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the grain size of the steel sheet as demonstrated by PG’087 for the magnetic sheet of CN’755 since both of PG’087 and CN’755 teach the same steel sheet for non-grain-oriented Fe--Si steel sheet as claimed in the invention throughout whole disclosing range.
Regarding claims 7-8, CN’755 does not specify the YS (cl.7) and/or TS (cl.8). PG’087 teaches the yield strength will be between 300 MPa and 480 MPa, while ultimate tensile strength shall be between 350 MPa and 600 MPa. (cl.31 and par.[0069] of PG’087), which overlaps the claimed YS range of 400-580 MPa (cl.7) or TS range of 500-680 MPa (cl.8). MPEP 2144 05 I. Overlapping in grainsize creates a prima facie case of obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the grain size of the steel sheet as demonstrated by PG’087 for the magnetic sheet of CN’755 since both of PG’087 and CN’755 teach the same steel sheet for non-grain-oriented Fe--Si steel sheet as claimed in the invention throughout whole disclosing range.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-9 and 13 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-10 and 13 of copending application No. 16/963,728 (US-PG-pub 2021/0079493 A1).  
Regarding instant claims 1-9 and 13, although the conflicting claims are not identical, they are not patentable distinct from each other since claims 1-10 and 13 of copending application No. 16/963,728 (U-PG-pub 2021/0079493 A1) teaches all of the similar alloy composition, manufacturing process, and magnetic properties. The composition ranges disclosed by claims 1-10 and 13 of copending application No. 16/963,728 (U-PG-pub 
This is a provisional obviousness-type double patenting rejection since the conflict claims in the copending application has not fact been patented. 

Claims 1-9 and 13 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-19 of copending application No. 16/609636 (US 11,041,222 B2).  
Regarding instant claims 1-9 and 13, although the conflicting claims are not identical, they are not patentable distinct from each other since claims 1-19 of copending 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734